ROBB, Judge,
concurs with separate opinion.
I concur, but write separately to emphasize that our holding with respect to the Miranda issue is specific to the unique facts of this case.
63 We commonly say that a person is "in custody" for purposes of Miranda if the individual's freedom has been deprived in a significant way or if a reasonable person in the circumstances would believe that he or she is not free to leave. See Mesarosh v. State, 801 N.E.2d 200, 202 (Ind.Ct.App. 2004). In this case, Campbell's freedom clearly was deprived in a significant way and no reasonable person in his circumstances would believe that he was free to leave. I nonetheless agree with the majority that Campbell, engaging police officers in an armed standoff, was not "in custody" such that Mirando warnings were required. It is apparent that our common definition of "custody" fails in this unique cireumstance. I caution only that our holding should not be construed as a general extension of the traditional definition of "custody" and a corresponding limitation on the situations in which Miranda warnings must be given. In a standard traffic stop or other investigative situation, the long-standing rules still apply.